In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0422V
                                          UNPUBLISHED


    RONNIE LACEY,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: March 30, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages;
    HUMAN SERVICES,                                             Pneumococcal Conjugate Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On April 13, 2020, Ronnie Lacey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to vaccine
administration (“SIRVA”) resulting from adverse effects of a pneumococcal conjugate
(“PCV13”) vaccine received on March 27, 2019. Petition at 1; Stipulation, filed March 29,
2022, at ¶¶ 1-4. Petitioner further alleges the vaccine was administered in the United
States, she experienced the residual effects of this injury for more than six months, and
there has been no prior award or settlement of a civil action for damages on her behalf
as a result of her alleged injuries. Petition at ¶¶ 1, 10-11; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained the onset of a SIRVA Table injury within the
Table timeframe and further denies that the PCV13 vaccine caused petitioner’s alleged
left shoulder injury, any other injury, or her current condition.” Stipulation at ¶ 6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on March 29, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $40,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
             Jn tbe llniteb ~tates ~ourt of jfeberal ~laims
                              OFFICE OF SPECIAL MASTERS



RONNIE LACEY,

                       Petitioner,
                                                              Case No. 20-422V (ECF)
v.                                                            CHIEF SPECIAL MASTER
                                                              CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                       Respondent.


                                          STIPULATION

       The parties hereby stipulate to the following matters:

        l.     Ronnie Lacey, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the pneumococcal conjugate ("PCV13") vaccine, which is a vaccine contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

       2.      Petitioner received the vaccine on March 27, 2019.

       3.      The vaccination was administered within the United States.

       4.      Petitioner alleges that she sustained a left shoulder injury related to vaccine

administration ("SIRVA") within the Table time period after receiving the PCV 13 vaccine, and

alleges that she experienced the residual effects of this injury for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her alleged injuries.
        6.      Respondent denies that petitioner sustained the onset of a SIRVA Table injury

within the Table timeframe and further denies that the PCV13 vaccine caused petitioner's

alleged left shoulder injury, any other injury, or her current condition.

        7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.      As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2 l(a)( 1), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

       A lump sum of $40,000.00 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under
       42 U.S.C. § 300aa-15(a).

        9.     As soon as practicable after the entry of judgment in this case, and after petitioner

has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2 l (a)(l ), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10.    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs ( other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                  2
        11.     Payment made pursuant to paragraph 8 of this Stipulation and any amounts

awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with

42 U.S.C. § 300aa-l 5(i), subject to the availability of sufficient statutory funds.

        12.    The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, and past unreimbursed expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.    In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit, and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the PCV13 vaccination administered on March 27, 2019,

as alleged by petitioner in a petition for vaccine compensation filed on or about April 13, 2020,

in the United States Court of Federal Claims as petition No. 20-422V.

       14.     If petitioner should die prior to entry ofjudgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.




                                                  3
        15.     If the special master fails to issue a decision in complete conformity with the

tenns of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the PCV 13 vaccine caused petitioner's alleged left

shoulder injury or any other injury or her current condition.

       18.     All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                  4
Respectfully submitted,




                                                         AUTHORIED REPRESENTATIVE
                                                         OF THE ATTORNEY GENERAL:

                                                         ' .Jle~\L?~- -----
                                                         HEATHER L. PEARLMAN
Counsel for Pett 1oner                                   Deputy Director
Law Offices of Leah V. Durant, PLLC                      Torts Branch, Civil Division
1717 K Street NW, Suite 900                              U.S. Department of Justice
Washington, DC 20006                                     P.O. Box 146
ldurant@durantllc.com                                    Benjamin Franklin Station
(202) 775-9200                                           Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                                ATTONEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                               RESPONDENT:
AND HUMAN SERVICES:
George R. Grimes OlgltallyslgnedbyGeorgeR.
                 Grlmes-514                              k-c:JvL l ~
-S 14            Date: 2022.03.16 10:58:04 -04'00'
                                                             ~d~LP~
CDR GEORGE REED GRIMES, MD, MPH                          MARK K. HELLIE
Director, Division oflnjury                              Trial Attorney
 Compensation Programs                                   Torts Branch, Civil Division
Health Systems Bureau                                    U.S. Department of Justice
Health Resources and                                     P.O. Box 146
 Services Administration                                 Benjamin Franklin Station
U.S. Department of Health and                            Washington, DC 20044-0146
 Human Services                                          mark.hellie@usdoj.gov
5600 Fishers Lane, 08Nl46B                               (202) 616-4208
Rockville, MD 20857



Dated:     03 /15t lw1.Z...,




                                                     5